Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2017

                                      No. 04-17-00580-CV

                          IN THE INTEREST OF L. T., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-00433
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       The appellant’s motion for extension of time to file brief is granted. The appellant’s brief
is due on or before December 11, 2017. NO FURTHER EXTENSIONS OF TIME WILL BE
CONSIDERED.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court